Citation Nr: 1625780	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO. 11-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) from April 27, 2007 to May 7, 2012, and in excess of 70 percent since July 1, 2012. 

2. Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for a skin disorder as a result of herbicide exposure.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for high cholesterol.

6. Entitlement to service connection for sleep apnea. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969 in the United States Marine Corps, including in-country service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 video-conference Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The issues of entitlement to increased ratings for PTSD with MDD and GERD and entitlement to service connection for hypertension and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran withdrew his claims for entitlement to service connection for a skin disorder as a result of herbicide exposure and high cholesterol at the March 2016 Board hearing, which was held prior to the promulgation of a decision in the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for a skin disorder as a result of herbicide exposure and high cholesterol have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the veteran or by his or her authorized representative. Id. 

The Veteran requested the withdrawal of his claims of entitlement to service connection for a skin disorder as a result of herbicide exposure and high cholesterol during the March 2016 Board hearing. He also submitted a written statement withdrawing these claims on the same day. Thus, there are no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.202. The Board does not have jurisdiction to review these claims and they are therefore dismissed.


ORDER

The issue of entitlement to service connection for hypertension is dismissed. 

The issue of entitlement to service connection for high cholesterol is dismissed. 


REMAND

During the March 2016 Board hearing, the Veteran testified that he was receiving medical treatment at VA medical facilities for the disorders and disabilities that are on appeal. He testified that his last medical appointment was in early March 2016. The latest VA treatment record in the claims file is from August 2015. Because the Veteran has identified outstanding VA treatment records that are pertinent to the adjudication of the claims on appeal, the case must be remanded for VA to associate the outstanding medical records.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records since August 2015 from the Charleston VA Medical Center (VAMC), and all outstanding treatment records from the Charleston Vet Center; then, associate them with the claims file. Document any negative responses received.

3. After undertaking any other appropriate development deemed necessary, readjudicate the increased rating claims for PTSD with MDD and GERD and the service connection claims for hypertension and sleep apnea on the basis of the additional evidence. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


